EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Agent Joseph Guy on 01 June 2021.

The application has been amended as follows: 

Claims 10 and 34 have been cancelled.

Claims 1 and 25 have been amended as follows:

1. (Currently Amended) A protected electric circuit comprising:
at least one sensitive device wherein said at least one sensitive device operates at a device voltage and has a maximum voltage capability;
and at least one light emitting diode electrically connected with said at least one said sensitive device wherein said at least one light emitting diode has a first 
wherein said at least one light emitting diode is electrically in parallel with at least one second light emitting diode and with said at least one sensitive device; and
wherein said at least one light emitting diode and said second light emitting diode have opposite polarity.

25. (Currently Amended) A method of protecting an electric circuit comprising: 
at least one sensitive device wherein said at least one sensitive device operates at a device voltage and has a maximum voltage capability;
a pair of light emitting diodes wherein said pair of light emitting diodes comprises a first light emitting diode and a second light emitting diode wherein said first light emitting diode and said second light emitting diode are in electrical parallel and electrically connected with said at least one sensitive device wherein said first light 
wherein said pair of light emitting diodes is in electrical parallel with said at least one sensitive device; and
wherein said first light emitting diode and said second light emitting diode have opposite polarity.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8, 11-21, 23, 24, and 50 the prior art that has been made of record in this case fails to disclose or suggest, individually or in reasonable combinations, the protected electric circuit, particularly including, “wherein said at least one light emitting diode is electrically in 
Claims 25-32, 35-45, and 47-49 recite method of protecting an electric circuit whose limitations substantially correspond to those of the apparatus claims 1-8, 11-21, 23, 24, and 50. Therefore, the method claims are allowable for substantially the same reasons, mutatis mutandis, as explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838